Name: Commission Regulation (EEC) No 2899/88 of 20 September 1988 abolishing a countervailing charge on tomatoes originating in Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 9 . 88No L 261 / 18 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2899/88 of 20 September 1988 abolishing a countervailing charge on tomatoes originating in Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, ¢ Having regard to the Treaty establishing the European Economic Community, Having "regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2676/88 (3), as last amended by Regulation (EEC) No 2762/88 (4), introduced a countervailing charge on tomatoes origina ­ ting in Portugal ; Whereas for tomatoes originating in Portugal there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of tomatoes originating in Portugal can be abolished ; Whereas, pursuant to Article 136 (2) of the Act of Acces ­ sion of Spain and Portugal (*), the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constituted at 31 December 1985, must be those which were applicable before accession, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2676/88 is hereby repealed. Article 2 This Regulation shall enter into force on 21 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done ?X Brussels, 20 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 198, 26. 7 . 1988 , p. 1 . (3) OJ No L 239, 30 . 8 . 1988, p. 25 . (' OJ No L 247, 6. 9 . 1988 , p. 8 . n OJ No L 302, 15 . 11 . 1985, p. 9 .